Citation Nr: 0002350	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  94-03 263	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel





INTRODUCTION

The veteran had active military service from July 1970 to 
July 1973.  This matter comes before the Board of Veterans' 
Appeals (Board) from a November 1993 rating decision by the 
RO which denied the veteran's application to reopen a claim 
for service connection for a low back disorder. In November 
1998, the Board remanded the case to the RO.  The only issue 
now on appeal is whether new and material evidence had been 
submitted to reopen the claim for service connection for a 
low back disorder.

The Board notes that the veteran also appealed a July 1993 RO 
rating decision which denied an increased (compensable) 
rating for gastritis; in February 1994, the RO increased the 
rating to 10 percent; and in October 1997, the RO increased 
the rating to 30 percent.  By a November 1998 letter, the 
veteran stated that he was satisfied with the 30 percent 
rating assigned for gastritis.  As the veteran has withdrawn 
the appeal for a higher rating for gastritis, such issue is 
no longer before the Board.


FINDINGS OF FACT

1.  In April 1990, the Board denied the claim for service 
connection for a low back disorder.

2.  Additional evidence submitted since the April 1990 Board 
decision is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSION OF LAW

The veteran has not submitted new and material evidence since 
the final April 1990 Board decision, and thus his claim for 
service connection for a low back disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran had active military service from July 1970 to 
July 1973.  His service medical records show that on February 
17, 1971, he was seen for a complaint of pain in the abdomen, 
and he reported that on that day he twisted his torso 
violently while playing "B-ball" and experience pain in the 
xiphoid area.  He said that since then he had noticed pain in 
the area with each step he took.  The diagnostic impression 
by the physician was xiphoid strain, and ice/heat and 
medication were prescribed.  In May 1972, the veteran was 
treated for complaints of pain in the posterior upper left 
quadrant of the back.  He stated he slipped down some stairs 
the day prior but that he did not know whether it was related 
to his pain.  On physical examination, he indicated the pain 
was located under the left shoulder blade.  He was treated 
with heat and aspirin.  In early July 1973, the veteran was 
treated for a virus infection (viremia), and among his 
symptoms were complaints of pain in the ankles, hips, 
sacroiliac joints, and interphalangeal joints.  A subsequent 
July 1973 service separation examination was negative for a 
back disorder; the spine was normal on clinical evaluation.  

VA examinations in July 1974, June 1975, February 1976, and 
December 1983 were negative for any complaints, findings, or 
diagnosis of a back disorder.

Private medical records show that in August 1986 the veteran 
received treatment for a complaint of low back pain for the 
past two months.  He gave a history of having a slipped disc 
10 years prior.  Lumbosacral strain was diagnosed.  August 
1986 X-ray studies of the lumbosacral spine revealed the 
vertebral body stature appeared intact.  There was a mild 
bilateral spondylolysis and spondylolisthesis at L5-S1.  The 
spinous processes and pedicles were intact and the sacroiliac 
joints were unremarkable.

In October 1987, the veteran filed a claim for service 
connection for a back disorder, stating he received treatment 
for his back in and after service.

In April 1988, the Social Security Administration denied the 
veteran disability benefits which he claimed due to a back 
disorder and high blood pressure.

On a July 1988 VA examination, the veteran related he 
developed back problems during a baseball game in service in 
which he believed he sustained a twisting injury to his back.  
He said his back was further injured by driving heavy 
equipment vehicles that had poor suspension and seating.  He 
reported that not long after he got out of the service, he 
re-injured his back at work.  He stated he was working at a 
printing press business and slipped and tripped when he was 
walking and twisted his back.  He related he was diagnosed as 
having spondylolysis of the low back.  He stated he received 
workmen's compensation benefits as a result of the injury.  
After the injury, he stated, he worked as a truck driver and 
had recurrences of back problems which caused him to miss 
considerable work.  He stated he had not worked for the past 
year and that he was currently on workmen's compensation 
benefits.  The VA examiner noted that recent X-ray of the 
lumbar spine showed a congenital hypoplasia of the posterior 
area of L5 and a spondylolysis of the lumbosacral area.  The 
doctor commented that these were congenital problems which 
would make the veteran more vulnerable to injury, so that he 
could sprain his back more easily, although a period of rest 
should result in recovery and return to the pre-injury level.  
After current examination, the veteran was diagnosed as 
having a congenital variant at the lumbosacral joint.

In October 1988, the RO denied service connection for a back 
disorder.  

In a November 1988 statement, the veteran claimed that he had 
a back disorder due to an injury in service.  He made 
reference to the February 17, 1971 service medical record 
(which mentions xiphoid strain) and said he then suffered 
trauma to his back.  He said that in 1974 (after service) 
doctors originally diagnosed him as having spondylosis and 
spondylolisthesis at L5-S1 but the doctors told him the low 
back problem dated from before then.  

During an April 1989 RO hearing, the veteran testified that 
he injured his back in service in 1971, and in this regard he 
referred to the service medical record which mentions 
twisting his torso.  He said he was treated for back pain 
prior to his discharge from service.  The veteran related 
that in 1974 he was diagnosed as having spondylosis.  He 
stated he injured his back in 1987 at work when he slipped 
off a trailer.  He stated he was currently on workmen's 
compensation.

In an April 1989 statement, Barbara A. Vilushis, D.O. noted 
the veteran had low back pain due to spondylolisthesis.

In July 1989, the veteran submitted a statement in which he 
asserted he currently had a low back disorder due to an 
injury sustained in service.  Referring to the service 
medical record which mentions symptoms of the abdomen and 
xiphoid area after a torso-twisting injury, the veteran said 
the incident also resulted in or aggravated a low back 
condition.

In an April 1990 decision, the Board denied service 
connection for a back disorder.  Evidence submitted since 
then is summarized below.

VA outpatient records from 1991 note the veteran had 
spondylolysis with spondylolisthesis of the lumbosacral 
spine.

In an August 1992 letter, Carl L. Furner, D.O. reported he 
provided treatment to the veteran for gastritis and 
esophagitis.  The doctor commented that "one of the 
difficulties in [the veteran's] condition is the fact that he 
is forced to take anti-inflammatory medications to alleviate 
the severe pain he still gets as a result of his left leg 
injury and subsequent back condition which, as you know, was 
the result of military service."

In October 1992, the veteran filed an application to reopen 
the claim for service connection for a low back disorder.  He 
stated a doctor had supported his contention that he had a 
back disorder due to an injury in service.  He related he was 
working on getting these statements in writing.

An October 1992 outpatient treatment report notes the veteran 
gave a history of his low back pain starting with a softball-
baseball injury during service.

A September 1993 letter from the veteran's employer indicates 
the veteran was absent from work as a truck driver on 
numerous occasions due to leg, stomach, and back problems.  

In a September 1993 letter, Paul Gutterman, M.D. stated he 
treated the veteran for low back pain in March 1974.

In November 1993, the RO received a copy of an undated letter 
from Dr. Gutterman to Arthur Koven, M.D.  In that letter, it 
was reported the veteran received treatment for low back pain 
in March 1974 after apparently injuring his low back the day 
before when bending to retrieve a hand tool at work.  The 
doctor stated the veteran gave a past medical history which 
included a previous back injury during military service.  The 
doctor diagnosed the veteran as having a lumbar strain.

In November 1993, the veteran also submitted an undated 
statement by Dr. Gutterman which relates that the veteran was 
seen in March 1974 for low back pain (a photocopy of the 
envelope, apparently for the statement, has a 1983 postmark).

In November 1993, the RO denied the veteran's application to 
reopen the claim for service connection for a low back 
disorder.

In a statement dated in December 1993, the veteran once again 
alleged that his back disorder was due to a service injury in 
which he twisted his torso; he maintained that the service 
record, which refers to an injury of the xiphoid of the 
sternum, was in error.

A January 1994 letter from the veteran's employer notes the 
veteran had missed several days of work due to leg and back 
problems.  An associated December 1993 statement lists days 
of absence during the past two years.

In September 1995, the veteran submitted additional argument 
that he had a low back disorder due to an episode of 
violently twisting his torso in service, and he again 
maintained that the related service medical record was in 
error in failing to list his back problem.

On a November 1995 VA examination, the veteran reported 
injuring his back in 1971 or 1972 but receiving no treatment 
at that time.  He complained of currently having low back 
pain.  He was noted to have spondylolisthesis of L5-S1.

The veteran submitted an incomplete copy of a worker's 
compensation determination report.  It was reported that the 
determination arose out of a May 1987 work-related accident.  
The report notes the veteran had been employed as a truck 
driver in May 1987 and was removing a 40/50 pound box of 
nails from the trailer, and that while holding onto the 
trailer's handle it came off and he fell backwards, falling 
approximately 8 feet to the ground.  The report notes a June 
1987 CT scan showed bilateral spondylolysis of L5-S1, and 
that July 1987 lumbosacral views showed mild L5-S1 disc space 
narrowing as well as L5-S1 spondylolisthesis.  The report 
also notes the veteran injured his lower back in May 1985 and 
was off work for two years.  The report shows the veteran 
received treatment and took pain medication for back 
problems.  The report states that a November 1995 X-ray 
report showed spondylolisthesis of L5-S1 and that the L5 disc 
was degenerative.

A September 1996 letter to the vetean, from L.J. Nork, D.C. 
(chiropractor) discusses the veteran's chronic lower back and 
leg pain which reportedly stemmed from a work-related fall in 
1986.

At a January 1997 VA stomach examination, it was incidentally 
noted that the veteran gave a history that his low back pain 
started with a softball-baseball injury in service.

In a March 1997 letter, the veteran said that on a VA 
examination the diagnosis of xiphoid strain [mentioned in the 
service records] was brought up.  The veteran stated that he 
was assured that the diagnosis of xiphoid strain was 
erroneous, and that such condition could be caused by blunt 
force trauma which was not involved in his case.

A July 1998 report from John R. Lease, M.D. states the 
veteran was evaluated that day at his request.  The veteran 
reported he received worker's compensation for low back 
problems in 1973, 1977, 1980, and 1986.  The veteran asked 
the doctor whether the February 1971 injury in service (then 
diagnosed as xiphoid strain) could have caused his current 
low back pain.  Dr. Lease stated that the diagnosis in 
service (xiphoid strain) was questionable as there were no 
radiological studies done at that time nor mention of blunt 
trauma to the xiphoid process.  The doctor stated it was 
difficult to determine whether there was a direct causal 
relationship between the veteran's present back condition and 
the incident of February 1971.  He stated it was difficult 
due to the lack of X-rays prior to and following the injury.  
He noted that, by the VA's own admission, the veteran's 
condition was diagnosed as congenital and in each previous 
incident it was determined to be an exacerbation of a pre-
existing condition.  He concluded that it was therefore 
possible that the injury in 1971 could have been the catalyst 
for the problems the veteran had experienced since that time.

In October 1998, the veteran sent an E-mail to The Hession 
Group.  He gave a history of the problems he had with his 
back.  He said he currently had "spondylosis and 
spondylolethesis" at L5-S1 and he believed his problem was 
aggravated by an injury during service in 1971 in which he 
twisted his torso violently while playing flag football.  He 
said he did not have much problem with his back before then.  
The veteran said that at the time of the 1971 incident a 
corpsman diagnosed xiphoid sprain, which was erroneous since 
he then had back symptoms.  He said his last back injury was 
in 1986 and he continued to have pain since then.  The 
veteran's questions were whether his back condition was 
congenital, could the old injury have started him having the 
problem of chronic low back pain, and whether the diagnosis 
in service of xiphoid sprain was valid.  In October 1998, 
someone from the group responded.  The person stated that the 
consensus of opinion from the medical world was that 
"spondylolethesis" was not hereditary in the sense that the 
condition was acquired.  The person also stated the injury 
sounded like the 1971 incident was the causative factor.

In Februay and April 1999, the RO asked the veteran to 
explain the E-mail from The Hession Group, and to indicate 
whether it was a medical group.  He was told that if it was a 
doctor's statement it should be signed.  The veteran 
responded merely by saying he had asked The Hession Group a 
question; he never explained the nature of the group.

The veteran submitted an October 1999 consultation report 
from V.B. Nakkache, M.D. (who apparently is now in private 
practice but previously worked at the VA medical center).  
The doctor noted he treated the veteran from 1996 to 1998 for 
spondylolisthesis of L5-S1.  It was noted the veteran gave a 
history of having low back pain since an injury in service in 
1971 that had been diagnosed as xiphoid strain.  Dr. Nakkache 
stated, "Certainly, based on my knowing this patient since 
first seen in early 1996, I feel there is at least to some 
degree, his problem, that is, his spondylolisthesis, was 
aggravated by his injury in 1971 while in the service, as 
before that time he had been asymptomatic."

II.  Analysis

Service connection for a low back disorder was denied by the 
Board in April 1990.  The April 1990 Board decision is final, 
with the exception that the claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. §§ 
5108, 7104.  The question now presented is whether new and 
material evidence has been presented, since the 1990 Board 
decision, which would permit the reopening of the claim.  
Manio v. Derwinski, 1 Vet.App. 140 (1991); Evans v. Brown, 9 
Vet.App. 273 (1996).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156; Hodge v. West, 155 F.3d 1356 (Fed Cir 
1998).

Evidence available at the time of the 1990 Board decision 
included the veteran's service medical records which show no 
low back problem during his July 1970-July 1973 active duty.  
In February 1971, he was seen for complaints of pain in the 
abdominal and xiphoid area after a sports injury in which he 
reportedly twisted his torso.  The diagnosis was xiphoid 
strain.  The xiphoid process is on the lower part of the 
sternum (breastbone) and extends toward the abdomen; it is 
nowhere near the low back.  The service medical records make 
no mention whatsoever of the low back being involved in the 
February 1971 torso-twisting incident.  Numerous service 
medical records after the incident are negative for low back 
problems.  The veteran was seen for back pain in the area 
below the left shoulder blade in May 1972; this also is not 
near the low back.  The spine was normal at the July 1973 
service separation examination.

Other evidence available at the time of the 1990 Board 
decision included post-service medical records, dated since 
the 1980s, showing the presence of a low back disorder 
consisting of spondylolysis and spondylolisthesis of L5-S1.  
By history, such condition was diagnosed after service and 
was the subject of worker's compensation claims.  According 
to a 1988 VA examination, the low back disorder was a 
congenital condition.  In various statements (including to 
the VA examiner) and hearing testimony, the veteran 
maintained that his current low back disorder was incurred in 
or aggravated by service, and in this regard he argued that 
his low back was injured in the torso-twisting incident in 
service in February 1971.  The veteran essentially argued 
that the February 1971 service medical record erroneously 
listed his xiphoid area as being involved in the incident but 
should have noted that his low back was involved, and the 
torso-twisting incident led to his current low back problem.  
This theory is not supported by any contemporaneous medical 
records from service; it was considered and rejected by the 
Board at the time of its 1990 decision which denied service 
connection.

Evidence submitted since the 1990 Board decision shows that 
after service the veteran was treated by Dr. Gutterman for an 
episode of lumbar strain in 1974.  Additional medical records 
from the 1980s and 1990s show the veteran has been diagnosed 
as having spondylolysis and spondylolisthesis of L5-S1.  The 
veteran has submitted more statements of his own in which he 
alleges the February 1971 torso-twisting episode injured his 
low back, causing or aggravating his current back condition, 
and that the service medical record erroneously listed him as 
having only a xiphoid strain in that incident.  The veteran 
has recited this same history to others, including to Dr. 
Lease in 1998, to The Hession Group (the nature of such group 
has never been explained) in 1998, and to Dr. Nakkache in 
1999, and the individuals have essentially responded that it 
was possible that the current low back problem was caused or 
worsened by a low back injury (as now reported by the 
veteran) in the torso-twisting episode in service in February 
1971.

The additional medical records (continuing to show a post-
service low back condition) and statements from the veteran 
(his theory of the condition being related to an injury in 
service in February 1971), submitted since the 1990 Board 
decision, are essentially cumulative or redundant of evidence 
previously considered; such is not new evidence.  38 C.F.R. 
§ 3.156; Vargas-Gonzalez v. West, 12 Vet.App. 321 (1999).  
Recent medical statements submitted by the veteran, 
essentially opining that his current low back condition may 
have started or worsened by a February 1971 injury in 
service, are not only speculative, but they are based on a 
factual predicate which is inaccurate and which was 
previously considered and rejected by the Board in 1990.  
Thus, such medical statements have no probative value.  See 
Turner v. Brown, 6 Vet.App. 256 (1994); Reonal v. Brown, 5 
Vet.App. 458 (1993).  No matter how many times the veteran 
continues to recite, to doctors and others, that he injured 
his low back in a torso-twisting episode in service in 
February 1971, the facts remain that the medical record from 
service clearly shows that only the abdominal/xiphoid area, 
not the back, was involved in the incident; there is nothing 
in the contents of the February 1971 service record which 
would permit a doctor to now exercise medical judgment and 
give a competent opinion that the back was involved; and no 
chronic low back disorder was noted at any time in service.  
Under the circumstances, the additional medical statements 
which the veteran has submitted are not material evidence 
since, by themselves, or in connection with evidence 
previously assembled, they are not so significant that they 
must be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted to reopen the claim for service connection for 
a low back disability.  Thus, the April 1990 Board decision 
remains final.


ORDER

The application to reopen a claim for service connection for 
a low back disability is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

